Citation Nr: 0309418	
Decision Date: 05/21/03    Archive Date: 05/27/03

DOCKET NO.  00-16 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  The propriety of the initial 20 percent rating assigned 
for the veteran's service-connected right foot disability.

2.  The propriety of the initial 10 percent rating assigned 
for the veteran's service-connected degenerative joint 
disease of both knees.

3.  Entitlement to service connection for right ankle 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from May 1998 to May 1999.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey, which granted service connection for 
right foot disability and degenerative joint disease of both 
knees, and assigned 20 percent and 10 percent evaluations for 
these conditions, respectively, effective June 1, 1999.  In 
that same rating action, the RO also denied, as not well 
grounded, the veteran's claim of service connection for right 
ankle disability.  The veteran perfected a timely appeal of 
these determinations to the Board.

Because the veteran has disagreed with the initial ratings 
assigned for his right foot disability and degenerative joint 
disease of his knees, the Board has recharacterized these 
claims on the title page as involving the propriety of the 
initial evaluations.  See Fenderson v. West, 12 Vet. 
App. 119, 126 (1999).  

In addition, in acknowledgement of the veteran's request to 
testify at a hearing before a traveling Member of the Board 
(now known as a Veterans Law Judge) at the local VA office, 
in January 2003, the RO notified him that it was scheduled to 
take place in February 2003.  Although the hearing notice was 
not returned as undeliverable, the veteran failed to report.  
Since that time, there is no indication in the record that 
the veteran has requested that the hearing be rescheduled.  
Under the circumstances, the Board determines that the 
appellant's request for a Board hearing has been withdrawn.  
See 38 C.F.R. § 20.704 (2002).

The veteran's claim of service connection for right ankle 
disability will be addressed in the remand section of this 
decision.




FINDINGS OF FACT

1.  All identified relevant evidence necessary for 
disposition of the appeal has been obtained.

2.  The preponderance of the evidence shows that the 
veteran's right foot disorder is productive of no more than 
moderately severe orthopedic impairment; although some 
neurological pathology has been shown, it is less than mild.  

3.  Neither the former criteria for evaluating skin 
disabilities, in effect when the veteran filed his claim 
seeking service connection for right foot disability, nor the 
revised criteria, which became effective August 30, 2002, are 
more favorable to the veteran's claim.

4.  The veteran's residual post-operative right foot scar has 
been shown on objective demonstration to be tender and 
painful.

5.  The veteran's right knee degenerative joint disease is 
manifested by impairment that results in chronic and 
recurrent pain on motion, functional loss, and slight overall 
limitation of motion of the knee due to pain; however; even 
when pain is considered, the veteran's right knee 
degenerative joint disease is not shown to result in 
functional loss consistent with or comparable to limitation 
of motion of the right leg to 30 degrees on flexion or to 15 
degrees on extension, or to otherwise result in functional 
loss due to limitation of motion that warrants the assignment 
of a higher evaluation.

6.  The preponderance of the evidence shows that the veteran 
does not have right knee instability.

7.  The veteran's left knee degenerative joint disease is 
manifested by impairment that results in chronic and 
recurrent pain on motion, functional loss, and slight overall 
limitation of motion of the knee due to pain; however; even 
when pain is considered, the veteran's left knee degenerative 
joint disease is not shown to result in functional loss 
consistent with or comparable to limitation of motion of the 
left leg to 30 degrees on flexion or to 15 degrees on 
extension, or to otherwise result in functional loss due to 
limitation of motion that warrants the assignment of a higher 
evaluation.

8.  The preponderance of the evidence shows that the veteran 
does not have left knee instability.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 20 
percent for orthopedic and neurological impairment due to the 
veteran's right foot disability have not been met.  
38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.321, 4.1, 4.2, 4.7, 4.31, 4.71a, 4.124a, Diagnostic Codes 
5283, 8521 (2002).

2.  The criteria for an initial 10 percent evaluation for the 
veteran's post-operative right foot scar have been met.  38 
U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.321, 4.1, 4.3, 4.7, 4.20, 4.118, Diagnostic Code 7804 
(2001, 2002).

3.  The criteria for the assignment of an initial 10 percent 
evaluation for functional loss and limitation of motion due 
to right knee degenerative joint disease have been met.  38 
U.S.C.A. §§ 1155, 5107(b) 7104 (West 2002); 38 C.F.R. 
§§ 3.102, 3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5010, 5256, 5259, 5260, 5261 (2002); 
VAOPGCPREC 9-98 (1998), 63 Fed. Reg. 56703 (1998); VAOPGCPREC 
23-97 (1997), 62 Fed. Reg. 63604 (1997).

4.  The criteria for the assignment of an initial 10 percent 
evaluation for functional loss and limitation of motion due 
to left knee degenerative joint disease have been met.  38 
U.S.C.A. §§ 1155, 5107(b) 7104 (West 2002); 38 C.F.R. 
§§ 3.102, 3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5010, 5256, 5259, 5260, 5261 (2002); 
VAOPGCPREC 9-98 (1998), 63 Fed. Reg. 56703 (1998); VAOPGCPREC 
23-97 (1997), 62 Fed. Reg. 63604 (1997).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West Supp. 
2001)) redefined VA's duty to assist a veteran in the 
development of a claim.  Guidelines for the implementation of 
the VCAA that amended VA regulations were published in the 
Federal Register in August 2001.  66 Fed. Reg. 45620 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The Board finds that all 
relevant evidence has been obtained with regard to the 
veteran's claims regarding the propriety of the initial 
evaluations assigned for his right foot and knee 
disabilities, and that the requirements of the VCAA have in 
effect been satisfied.

In October 1999 and September 2000, the veteran was afforded 
VA examinations to determine the nature and extent of the 
manifestations of his right foot and knee disabilities.  He 
and his representative have been provided with a statement of 
the case and supplemental statements of the case that discuss 
the pertinent evidence, and the laws and regulations related 
to the claim, and essentially notify them of the evidence 
needed by the veteran to prevail on the claim.  In a May 2001 
letter, the RO notified the veteran of the evidence needed to 
substantiate his claims and offered to assist him in 
obtaining any relevant evidence.  This letter gave notice of 
what evidence the appellant needed to submit and what 
evidence VA would try to obtain.  By way of the 
aforementioned documents, the veteran was specifically 
informed of the cumulative evidence of record, as well as 
what evidence he needed to submit and what evidence VA would 
try to obtain.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  There is no identified evidence that has not been 
accounted for and the veteran's representative has been given 
the opportunity to submit written argument.  

Under the circumstances, the Board finds that the veteran has 
been provided with adequate notice of the evidence needed to 
successfully prove his claims and that there is no prejudice 
to him by appellate consideration of the claims at this time, 
without a prior remand of the case to the RO for providing 
additional assistance to the veteran in the development of 
his claim as required by the VCAA or to give the 
representative another opportunity to present additional 
evidence and/or argument.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  In this case, the extensive record on appeal 
demonstrates the futility of any further evidentiary 
development and that there is no reasonable possibility that 
further assistance would aid him in substantiating his 
claims.  Hence, no further notice or assistance to the 
veteran is required to fulfill VA's duty to assist him in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).  

Background

The service medical records show that the veteran had right 
foot surgery in August 1998 and that a Physical Evaluation 
Board determined that he was unfit for further service due to 
his right foot disability, which was diagnosed as delayed 
union second metatarsal right foot status post open reduction 
internal fixation.  The service medical records also reflect 
that the veteran was seen for complaints of knee pain.  

In October 1999, the veteran was afforded VA general medical 
examination and orthopedic examinations.  At the VA general 
medical examination, he complained of having foot and knee 
joint pain, and that as a result, he was unable to run or 
walk.  The examiner, however, reported no findings regarding 
the veteran's "musculoskeletal system," and instead 
indicated that they were contained in the orthopedic 
examination report; the diagnosis was "other than the 
orthopedic abnormalities, it was essentially a normal general 
medical exam."

At the outset of the orthopedic examination report, the 
examiner specifically indicated that it was being conducted 
to assess the veteran's right foot and bilateral knee 
conditions.  The examiner noted that the veteran was status 
post open reduction and internal fixation with a plate and 
screws of right foot.  The veteran complained of having 
bilateral knee pain that he indicated varied in intensity and 
was sometimes "aching."  The veteran reported that he took 
no medication to treat his knee pain and denied having 
locking, popping, or giving way.  Further, he stated that he 
generally walked approximately one mile each day.

The examination of the veteran's right foot revealed that he 
had a 2.5-inch, well-healed surgical scar along the dorsum of 
his right foot above the second metatarsal.  The examiner 
reported that the veteran had "extreme tenderness to 
palpation" over the area of the scarring.  Physical 
examination of the knees disclosed that he had full painless 
range of motion, with no crepitus, instability or tenderness 
to palpation.  In addition, the examiner reported that the 
veteran's gait was within normal limits.  

X-rays of the right foot showed that he had a metallic plate 
and screws for fixation of a prior fracture of the second 
metatarsal bone.  X-rays of the veteran's knees revealed 
narrowing of the medial joint compartments bilaterally.  The 
diagnoses were status post open reduction and internal 
fixation of the second right metatarsal; status post fracture 
of the first right metatarsal; and degenerative joint disease 
bilateral knees.

Based on the above evidence, in a December 1999 rating 
decision, the RO granted service connection for right foot 
disorder and assigned an initial 20 percent evaluation under 
Diagnostic Code 5283, effective June 1, 1999.  In that same 
rating action, the RO also established service connection for 
degenerative joint disease of both knees, and assigned a 
single 10 percent evaluation under Diagnostic Code 5003, 
effective June 1, 1999.  

Later that same month, the veteran filed a Notice of 
Disagreement (NOD).  In challenging the RO's assignment of 20 
percent and 10 percent evaluations for his foot and knee 
disorders, the veteran maintained that they were much more 
disabling than those ratings indicated.  In support, he 
reported that he suffered from limited and painful foot and 
knee motion, weakness, and fatigue; he added that he had 
bilateral knee instability.  The veteran cited 38 C.F.R. 
§ 4.40 and 4.45 as providing a basis for higher ratings for 
his foot and knee disabilities and contended that the RO 
failed to consider these regulations.  In addition, the 
veteran asserted that he also had right foot and knee 
neurological impairment and maintained that he should be 
afforded another VA examination to determine the severity of 
this aspect of his disabilities.

In his July 2000 Substantive Appeal, the veteran reiterated 
the contentions he set forth in his NOD, as well as his 
request for additional VA examinations, to include a VA 
neurological examination.  In addition, he specifically 
stated that the examination should include an MRI to 
determine the severity of his neurological impairment.

In September 2000, the RO afforded the veteran VA orthopedic 
and neurological examinations.  At the outset of the VA 
orthopedic examination, the examiner noted that the veteran 
was a student and took no prescription medications to treat 
his foot or knee problems.  The veteran reported having 
bilateral knee pain upon walking and stated that the 
condition began while running during basic training.  The 
veteran indicated that he treated the condition with Motrin 
during service.  He also complained that he had right foot 
pain and swelling upon walking and that during service he 
treated the condition with Motrin.  In addition, the veteran 
stated that he had occasional popping and swelling of the 
knees, and had knee pain on "twisting movements."  He also 
indicated that he had right foot pain after walking 
approximately one block.  The veteran reported that he 
treated these problems with Tylenol and Motrin.

The examination revealed that the veteran had a scar on the 
dorsum of the right foot along the right second metatarsal, 
which the examiner indicated was tender.  The examination 
also disclosed that the veteran exhibited decreased sensation 
of the right foot.  X-rays of the right foot disclosed that 
he had a metallic plate in place overlaying the metatarsal of 
the second toe, with no acute fracture seen.

Examination of the right knee showed that the veteran had 
some medial and lateral joint line tenderness with some 
patellofemoral pain.  The examiner indicated that there was 
no swelling, but that he had some crepitus and patellar 
tracking.  Range of motion of motion testing revealed that he 
had flexion to 130 degrees, with no instability.  Examination 
of the left knee revealed medial and lateral joint line 
tenderness with some patellofemoral pain as well as a popping 
sensation and patellar tracking.  The examiner stated that 
there was no swelling or instability, and he had flexion to 
130 degrees.  X-ray study of the knees disclosed narrowing of 
the medial joint compartments bilaterally.

Following the examination, the examiner diagnosed the veteran 
as having status post fracture right second metatarsal with 
residual pain, mild weakness of the right foot and retained 
hardware; and degenerative changes bilateral knees.

During the VA neurological examination, the veteran 
complained of having neurological problems following his 1998 
in-service foot surgery, including numbness in the right 
second toe, pain from the tips of his first and second toes 
to the ball of his foot, and occasionally, on the top of the 
second toe.  He also reported having occasional numbness in 
his legs, beginning below the knees, upon awakening, as well 
as during rain and cold, and that he experienced this 
sensation approximately three times per week.  In addition, 
the veteran stated that "in random fashion" he felt a 
"prickly" feeling in his legs during the day, which 
persisted for approximately thirty minutes, and occurred 
about once per week.  

The neurologist indicated that the veteran was taking no 
medications to treat his foot and knee problems.  The 
examination disclosed that the veteran had a scar that 
measured approximately three centimeters on the top of his 
right foot.  It also revealed that he exhibited weakness in 
plantar and dorsiflexion of the right foot, which were 
"affected by pain."  In addition, the examiner reported 
that the flexors and extensors of the right second toe were 
weaker than those of the left.  A sensory examination 
disclosed decreased sensation over the dorsum of the first 
toe and the entire second toe of the right foot.  Further, 
reflex examination showed that his reflexes were brisk and 
symmetric.  

In an October 2000 addendum to the September 2000 VA 
neurological examination report, the neurologist observed 
that EMG studies conducted in late September 2000 revealed 
"normal electrodiagnostic evaluation of the lower 
extremities."  The neurologist diagnosed the veteran as 
having a local nerve injury affecting the right foot and 
opined that the injury appeared to have been immediately 
consequent to the foot surgery; and no definite evidence of 
peripheral neuropathy on examination.

In May 2001, the RO requested that the East Orange, New 
Jersey, VA Medical Center provide it with any records of the 
veteran's treatment at that facility.  In its June 2001 
response, East Orange, New Jersey, medical facility forwarded 
copies of September 2000 neurological testing, which reflects 
the examiner's impression that electrodiagnostic evaluation 
of the veteran's lower extremities was normal.

Finally, in April 2003 written argument, the veteran's 
representative asserted that the veteran's right foot 
disability warranted a higher rating in light of his residual 
pain and weakness.  In addition, Disabled American Veterans 
pointed out that the medical evidence shows that he has a 
painful and tender right foot scar and argued that the scar 
warranted a separate compensable rating under Diagnostic Code 
7804.  Further, in support of his claim for a higher rating 
for his degenerative joint disease of the knees, his 
representative noted that the range of motion of his knees 
was limited to 130 degrees, bilaterally, and that he had 
bilateral knee pain.

Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  See 38 C.F.R. § 4.7.  
Where the Rating Schedule does not provide a non-compensable 
evaluation for a particular disability, such an evaluation 
will be assigned when the requirements for a compensable 
evaluation are not met.  See 38 C.F.R. § 4.31.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  See 38 C.F.R. § 4.3.  
The veteran's entire history is reviewed when making 
disability evaluations.  See 38 C.F.R. 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  

In addition, for disabilities for which service connection 
was established and an evaluation assigned prior to the 
assertion of a claim, the current level of disability is of 
primary concern.  See Fenderson v. West, 12 Vet. App. at 126; 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where, as 
here, however, the veteran has expressed dissatisfaction with 
the assignment of the initial ratings for his right foot and 
knee disabilities, the Francisco rule does not apply; rather, 
VA must assess the level of disability from the date of 
initial grants of service connection and determine whether 
the level of disability warrants the assignment of different 
disability ratings at different times over the life of the 
claim-a practice known as "staged rating."  Fenderson.

Further, when evaluating joint disabilities rated on the 
basis of limitation of motion, VA may consider granting a 
higher rating in cases in which functional loss due to pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  

I.  Right foot

Because the veteran's service-connected right foot disability 
is manifested by distinct and nonoverlapping pathology, i.e., 
his orthopedic and neurological impairment as opposed to his 
scarring, the Board must separately evaluate these discrete 
aspects of the service-connected disability.  See Esteban v. 
Brown, 6 Vet. App. 259, 261 (1994) (permitting separate 
evaluations for separate problems arising from the same 
injury if they do not constitute the same disability or same 
manifestation under 38 C.F.R. § 4.14).  

The Board acknowledges that, to date, the RO has not 
considered whether separate evaluations are warranted for his 
orthopedic/neurological impairment and his post-operative 
scar.  The Board concludes, however, in light of the Board's 
determination that a separate compensable evaluation is 
warranted for his right foot scar, the veteran has not been 
prejudiced by the Board's consideration of the former and 
revised criteria.  See Bernard v. Brown, 4 Vet. App. at 394.  
In addition, the Board notes that regulations provide that 
where, as here, the Board grants the benefit to the veteran, 
no notice is required.  See 38 C.F.R. § 20.903(b) (2002); see 
also Disabled American Veterans v. Principi, slip op. at 16 
(upholding the validity of 38 C.F.R. § 19.9(b)(2) (2002)), 
which provides that the Board may consider an appeal in light 
of law not already considered by the agency of original 
jurisdiction).

A.  Orthopedic and neurologic impairment

As noted above, the veteran was diagnosed during service as 
having delayed union second metatarsal of the right foot 
status post open reduction and internal fixation, and his 
right foot disorder is currently evaluated as 20 percent 
disabling under Diagnostic Code 5283.  Pursuant to this code, 
malunion or nonunion of the tarsal or metatarsal bones 
warrants a 20 percent evaluation if the condition is 
moderately severe.  To warrant a 30 percent evaluation, the 
disorder must be severe.  Further, with actual loss of use of 
the foot, a 40 percent evaluation is warranted.  In this 
regard, the Board notes that loss of use of a foot is held to 
exist when no effective function remains other than that 
which would be equally well served by an amputation stump at 
the site of election below the knee with use of a suitable 
prosthetic appliance.  38 C.F.R. § 4.63.

After a careful review of the lay and medical evidence, the 
Board finds that the preponderance of the evidence is against 
entitlement to an evaluation in excess of 20 percent for this 
aspect of the veteran's right foot disability.  In reaching 
this determination, the Board acknowledges that the 
disability is productive of chronic pain and resulting 
functional impairment, and that the VA examinations revealed 
that he had some weakness and objective evidence of right 
foot pain.  

The Board notes, however, that the veteran has consistently 
denied taking prescription medication to treat his right foot 
pain, and has instead relied on Tylenol and Motrin.  
Moreover, he has sought no formal outpatient care for this 
condition from either VA or a private health care provider.  
In addition, during the October 1999 VA orthopedic 
examination, he reported that he walked approximately one 
mile per day.  In light of the above, the Board concludes 
that the veteran's right foot disability is no more than 
moderately severely disabling and thus does not warrant an 
initial evaluation higher than 20 percent under Diagnostic 
Code 5283.

In reaching this determination, the Board acknowledges that 
the medical evidence confirms that the veteran's assertion 
that he has some neurological impairment attributable to his 
right foot disorder, but finds that his neurological 
symptomatology does not approximate, or more nearly 
approximate, the criteria required for a compensable 
evaluation under Diagnostic Code 8521.  In this regard, the 
Board notes that the only neurological pathology involves 
numbness in two toes of his right foot, and concludes that 
this does not rise to the level of mild neurological 
impairment because the evidence does not show it results in 
functional loss.  Moreover, the Board notes that the 
September 2000 EMG studies were normal, indicating that his 
neurological impairment, although found on clinical 
examination, was less than mild.  The Board points out that 
although a noncompensable evaluation is not set forth in 
Diagnostic Code 8521, pursuant to 38 C.F.R. § 4.31, in every 
instance where the Ratings Schedule does not provide or a 
zero percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  Accordingly, the 
preponderance of the evidence is against entitlement to a 
separate compensable evaluation for the veteran's right foot 
neurological impairment.

B.  Post-operative right foot scar

As discussed above, the veteran underwent right foot surgery 
during service, and his representative argues that he is 
entitled to a separate compensable evaluation for the 
residual right foot scar under Diagnostic Code 7804.  In 
addition, effective August 30, 2002, VA amended the rating 
schedule for evaluating skin disabilities, including 
scarring.  See 67 Fed. Reg. 49,596 (Jul. 31, 2002) (to be 
codified at 38 C.F.R. § 4.118).  Based on a careful review of 
the medical and lay evidence, the Board agrees with his 
representative and finds that the residual right foot scar 
warrants a 10 percent evaluation under both the former and 
revised criteria contained in Diagnostic Code 7804.

Under former Diagnostic Code 7804, a maximum evaluation of 10 
percent was warranted for a superficial scar that was tender 
and painful on objective demonstration.  Similarly, revised 
Diagnostic Code 7804 provides that superficial scars that are 
painful on examination warrant a 10 percent rating.  Here, 
the October 1999 VA examination report reflects that the 
examiner indicated that the veteran exhibited extreme 
tenderness to palpation over the area of the right foot scar.  
Further, the examiner who performed the September 2000 VA 
orthopedic examination reported that the veteran's right foot 
scar was tender.  In light of the foregoing, the evidence 
shows that his right foot scar is tender and painful, and 
thus a separate initial 10 percent rating is warranted.

The Board has also considered whether an initial evaluation 
in excess of 10 percent is warranted but finds that the 
preponderance of the evidence is against such a finding.  In 
reaching this determination, the Board notes that former 
Diagnostic Code 7805 provided that the disability was to be 
rated based upon the limitation of function of the part 
affected, and because this impairment is already contemplated 
under Diagnostic Code 5283, the assignment of a separate 
evaluation would compensate the same pathology under 
different diagnostic codes and thus violate the rule against 
pyramiding.  See 38 C.F.R. § 4.14.  As such, under former 
Diagnostic Code 7805, a higher schedular rating was not 
warranted.  The criteria set forth in revised Diagnostic Code 
7805 likewise rate scars based on in limitation of motion of 
the affected part, and for the reasons stated above, a higher 
initial rating is not available.  

In light of the foregoing, the evidence shows that the 
veteran's right foot scar warrants a separate initial 
evaluation of 10 percent and no more.

II.  Bilateral knee degenerative joint disease

As a preliminary matter, the veteran contends that his 
bilateral knee degenerative joint disease is productive of 
pain and corresponding functional loss, including limitation 
of motion, weakness and fatigue, and thus warrants a higher 
initial evaluation.  As noted above, the RO has assigned a 
single initial 10 percent rating for this disability under 
Diagnostic Code 5003.  In this regard, the Board notes that 
because degenerative joint disease of the knees is not rated 
as a bilateral condition, the Board will separately evaluate 
each knee to determine the appropriate initial rating.

In VAOPGCPREC 23-97, the VA General Counsel concluded that a 
claimant who has arthritis (degenerative joint disease) and 
instability of the knee may be rated separately under 
Diagnostic Codes 5003 and 5257.  See 62 Fed. Reg. 63604 
(1997).  In VAOPGCPREC 9-98 (1998), the VA General Counsel 
further explained that, when a veteran has a knee disability 
evaluated under Diagnostic Code 5257, to warrant a separate 
rating for arthritis based on X-ray findings, the limitation 
of motion need not be compensable under Diagnostic Code 5260 
or Diagnostic Code 5261; rather, such limited motion must at 
least meet the criteria for a zero-percent rating.  In the 
alternative, a compensable rating may be granted by virtue of 
38 C.F.R. § 4.59 (which specifically provides that, when a 
veteran has arthritis that is productive of actually painful 
motion due to unstable or malaligned joints due to healed 
injury, the disability is entitled to the minimum compensable 
evaluation for the joint, i.e., 10 percent under either 
Diagnostic Code 5260 or 5261).  See 63 Fed. Reg. 56703 
(1998).  Precedent opinions of the VA General Counsel are 
binding on the Board.  See 38 U.S.C.A. § 7104(c).  

In this regard, the Board notes that 38 C.F.R. § 4.71a, 
Diagnostic Code 5003 establishes, essentially, three methods 
of evaluating degenerative arthritis which is established by 
X-rays:  (1) when there is a compensable degree of limitation 
of motion, (2) when there is a noncompensable degree of 
limitation of motion, and (3) when there is no limitation of 
motion.  Generally, when documented by X-rays, arthritis is 
rated on the basis of limitation of motion under the 
appropriate diagnostic code for the joint involved.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasms, or satisfactory 
evidence of painful motion.  Read together, Diagnostic Code 
5003 and 38 C.F.R. § 4.59 provide that painful motion due to 
degenerative arthritis, which is established by X-ray, is 
deemed to be limitation of motion and warrants the minimum 
compensable rating for the joint, even if there is no actual 
limitation of motion.  Lichtenfels v. Derwinski; 1 Vet. App. 
484, 488 (1991).

Diagnostic Code 5003, arthritis is rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved (here, Diagnostic 
Codes 5260 and 5261).  When, however, the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under Diagnostic Code 5003.  

Pursuant to Diagnostic Code 5260, under which limitation of 
leg flexion is evaluated, the following evaluations are 
assignable:  for flexion limited to 45 degrees, 10 percent; 
for flexion limited to 30 degrees, 20 percent; and for 
flexion limited to 15 degrees, 30 percent.  Pursuant to 
Diagnostic Code 5261, under which limitation of leg extension 
is evaluated, the following evaluations are assignable:  for 
extension limited to 10 degrees, 10 percent; for extension 
limited to 15 degrees, 20 percent; for extension limited to 
20 degrees, 30 percent; for extension limited to 30 degrees, 
40 percent; for extension limited to 45 degrees, 50 percent.

A.  Right and left knee degenerative joint disease

In various statements and during the October 1999 VA general 
medical and orthopedic examinations, the veteran complained 
of having bilateral knee pain, and X-rays show that he has 
bilateral knee degenerative joint disease.  Further, during 
the latter examination, the veteran indicated that his knee 
pain could at times be "aching."  A physical evaluation 
performed as part of the October 1999 VA orthopedic 
examination revealed, however, that the veteran had full 
range of motion of his knees.  

The report of the September 2000 VA orthopedic examination 
reflects that he again reported having bilateral knee pain, 
and X-ray study again confirmed that he had bilateral 
degenerative joint disease.  The examination revealed that he 
had some medial and lateral joint line tenderness and some 
patellofemoral pain, with crepitus and patellar tracking.  In 
addition, it disclosed that his knee flexion was limited to 
130 degrees, bilaterally.

In light of the above, the Board concludes that the veteran's 
bilateral knee degenerative joint disease warrants separate 
initial 10 percent ratings for his right and left knee 
degenerative joint disease under Diagnostic Code 5003.  See 
38 C.F.R. § 4.59; see also 38 C.F.R. §§ 4.40, 4.45; DeLuca, 
8 Vet. App. at 205-7; Lichtenfels, 1 Vet. App. at 488

The Board finds, however, the preponderance of the evidence 
is against a finding that either his right or left knee 
degenerative joint disease warrants an initial evaluation in 
excess of 10 percent.  In this regard, the Board notes that 
although his degenerative joint disease is productive of 
considerable pain and significant functional impairment, the 
Board reiterates that this disability is evaluated based on 
limitation of motion due to pain.  Thus, given the range of 
motion findings reported in the October 1999 and September 
2000 VA orthopedic examination reports, which are consistent 
with a noncompensable evaluation under both codes 5260 and 
5261, initial evaluations in excess of 10 percent are not 
appropriate.  

B.  Other applicable codes to rate the veteran's bilateral 
degenerative joint disease

The Board also has considered other potentially applicable 
diagnostic codes that provide for assignment of higher 
evaluations for the veteran's right and left degenerative 
joint disease.  However, because the evidence shows that the 
veteran does not have ankylosis of either knee, and in the 
absence of clinical evidence of or of disability comparable 
to either right or left knee ankylosis or impairment of 
fibula or tibia, an initial evaluation in excess of 10 
percent under Diagnostic Codes 5256 or 5262 is not warranted.  

Finally, the Board acknowledges that in his in his NOD, the 
veteran reported have bilateral knee instability.  The Board 
concludes, however, that the preponderance of the evidence is 
against a finding that the veteran has either right or left 
knee instability.  In reaching this conclusion, the Board 
points out during the October 1999 VA orthopedic examination, 
the veteran denied suffering from locking, popping or giving 
way, and the examiner indicated that he had no knee 
instability.  Similarly, the September 2000 VA orthopedic 
examination report reflects that although he reported having 
occasional popping on twisting movements, examination of each 
knee revealed that he had no instability.

III.  Extraschedular consideration

The above determinations are based on application of 
pertinent provisions of the VA's Schedule for Rating 
Disabilities, and there is no showing that the veteran's 
right foot or knee disabilities reflect so exceptional or so 
unusual a disability picture as to warrant the assignment of 
evaluation higher than those indicated above on an extra-
schedular basis.  See 38 C.F.R. § 3.321.  There is no showing 
that any of the disabilities result in marked interference 
with employment (i.e., beyond that contemplated in the 
assigned evaluations) for any period since the grant of 
service connection.  Moreover, none of the conditions is not 
shown to warrant frequent, or indeed any, periods of 
hospitalization, or to otherwise render impractical the 
application of the regular schedular standards.  In the 
absence of evidence of such factors, the Board is not 
required to remand any of the claims to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).


ORDER

A separate initial evaluation in excess of 20 percent for 
right foot orthopedic and neurological impairment due to his 
service-connected right foot disability is denied.

A separate initial 10 percent rating for post-operative right 
foot scar is granted, subject to the law and regulations 
governing the payment of VA monetary benefits.

A separate initial evaluation of 10 percent for right knee 
degenerative joint disease is granted, subject to the law and 
regulations governing the payment of VA monetary benefits.

A separate initial evaluation of 10 percent for left knee 
degenerative joint disease is granted, subject to the law and 
regulations governing the payment of VA monetary benefits.

REMAND

Also before the Board is the veteran's claim seeking service 
connection for right ankle disability.  In the December 1999 
rating action on appeal, the RO denied, as not well grounded, 
the veteran's claim service connection for right ankle 
disability, on the basis that the condition was not found on 
the VA examination.

In support of this claim, the veteran contends that service 
connection is warranted for right ankle disability because he 
has had right ankle pain since service.  In addition, he is 
implicitly claiming secondary service connection because he 
reports that although the pathology had its onset during 
service, the condition stems from and is related to his 
service-connected right foot disability.

As discussed above, the veteran underwent right foot surgery 
during service.  The service medical records show that the 
veteran seen on several occasions for complaints of right 
ankle pain.  In addition, in October 1998, while examining 
the veteran's right foot condition, an in-service physician 
reported that the veteran had developed right ankle pain 
"because of an antalgic gait."  Later that month, X-ray 
study of the veteran's right ankle was performed due to his 
"unresolved right ankle pain status post metatarsal 
fracture."  

Although the X-ray was normal, later that month the veteran 
also had a bone scan, which revealed "increased uptake about 
the right tibiotalar joint."  The in-service physician 
indicated that that bone scan finding might represent a 
fracture, a post-traumatic degenerative change, or be a gait-
related change.  The bone scan also disclosed "increased 
uptake" within the calcaneus, which he reported was most 
likely post-traumatic or gait related.  The examiner's 
impression was that the veteran most likely had a post-
traumatic right ankle condition.

The Board observes that the September 2000 VA examination 
orthopedic report shows the veteran has some limitation of 
motion of the right foot.  Further, the October 1999 and 
September 2000 VA examinations were conducted primarily with 
respect to his right foot and knee disabilities, and in any 
event, were performed prior to the enactment of the VCAA.  
Moreover, because this claim was denied on the basis that it 
was not well grounded, under the law in effect at that time, 
the RO was precluded from offering the veteran a VA 
examination with respect to this claim.  

In addition, in Charles v Principi, 16 Vet. App. 370, 374-75 
(2002), the United States Court of Appeals for Veterans 
Claims (Court) recently held that the veteran is competent to 
report that he has experienced a continuity of symptoms, 
i.e., his right ankle symptomatology.  As such, on remand, VA 
must afford him an appropriate VA examination, and in the 
accompanying report, the examiner to rule in or exclude a 
diagnosis of right ankle disability.  In addition, if the 
examiner diagnoses the veteran as having a right ankle 
condition, the examiner should offer an opinion as to whether 
the disability is directly related to service, or 
alternatively, stems from his service-connected right foot 
disability.  See Schroeder v. West, 212 F.3d 1265, 1271 (Fed. 
Cir. 2000).  In light of the foregoing, this issue must be 
remanded.

In view of the above, this matter is REMANDED to the RO for 
the following actions:

1.  Although the record shows that the 
veteran has not been receiving formal 
treatment for his right ankle disability, 
the RO should contact him to confirm that 
by requesting that he identify all VA and 
non-VA health care providers that have 
treated him for right ankle problems 
since his separation from service in May 
1999.  The aid of the veteran in securing 
any records, to include providing 
necessary authorization(s), should be 
enlisted, as needed.  If any requested 
records are not available, or if the 
search for any such records otherwise 
yields negative results, that fact should 
clearly be documented in the claims file, 
and the veteran should be informed in 
writing.

2.  After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, the RO schedule the veteran 
for an appropriate VA examination to 
determine the nature, extent and etiology 
of any right ankle disability found to be 
present.  It is imperative that the 
physician who is designated to examine 
the veteran review the evidence in the 
claims folder, including a complete copy 
of this REMAND, and acknowledges such 
review in the examination report.  All 
indicated testing should be accomplished, 
and the examiner should identify all 
right ankle pathology found to be 
present.  Thereafter, the examiner should 
indicate whether the veteran has a right 
ankle disability, and if so, he or she is 
requested to offer an opinion as to the 
likelihood that the condition is either 
related to or had its onset during his 
period of service.  In addition, the 
examiner should comment as to whether it 
was caused or chronically worsened by the 
veteran's service-connected right foot 
disability.  The examiner must set forth 
the complete rationale underlying any 
conclusions drawn or opinions expressed, 
to include, as appropriate, citation to 
specific evidence in the record, in a 
legible report.

3.  To help avoid future remand, the RO 
must ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

4.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record (and keeping in mind the dictates 
of the Veterans Claims Assistance Act of 
2000), the RO should readjudicate the 
veteran's claim of service connection for 
right ankle disability on both a direct 
basis as well as secondary to his 
service-connected right foot disability.  
The RO must provide adequate reasons and 
bases for its determinations, addressing 
all issues and concerns that were noted 
in this REMAND.

5.  The veteran and his representative 
must be furnished a supplemental 
statement of the case and be given an 
opportunity to submit written or other 
argument in response thereto before the 
claims file is returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



	                     
______________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 


